United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2551
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Western
Everett Smith,                          * District of Missouri.
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: December 26, 2002

                              Filed: January 3, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and BYE, Circuit Judges.
                        ___________

PER CURIAM.

       Everett Smith pleaded guilty to possessing with intent to distribute more than
5 grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and the
district court1 sentenced him to 75 months of imprisonment and 5 years of supervised
release. On appeal, counsel has moved to withdraw under Anders v. California, 386
U.S. 738 (1967), and has filed a brief arguing that Smith should not have received a



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
2-level dangerous-weapon enhancement because it was clearly improbable that the
weapon Smith possessed was connected with the offense.

      We find that the 2-level enhancement was not erroneous, as it is undisputed
that Smith possessed a loaded handgun during the drug transaction underlying his
offense. See U.S.S.G. § 2D1.1, comment. (n.3) (adjustment should be applied if
weapon was present unless clearly improbable it was connected with offense); United
States v. Cave, 293 F.3d 1077, 1079 (8th Cir. 2002) (district court’s factual
determinations leading to enhancement are reviewed for clear error and legal
conclusions are reviewed de novo); United States v. Fladten, 230 F.3d 1083, 1086
(8th Cir. 2000) (per curiam) (government need not show defendant used or even
touched weapon to show connection; court’s finding that defendant transported gun
to house, along with drugs and drug paraphernalia, supported 2-level enhancement).

      Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, the judgment is affirmed. We also grant
counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-